       Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 KENNETH FOLAND, an individual,                                    CIVIL ACTION

                        Plaintiff,
                                                                   Case No. 2:20-cv-315
 v.
                                                                   Judge:
 ICON MANAGEMENT SERVICES, INC., a Florida
 corporation,                                                      Mag. Judge:

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, KENNETH FOLAND (“FOLAND”), by and through

undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Family & Medical Leave Act (FMLA) for (1)

interference in violation of the FMLA, and (2) retaliation in violation of the FMLA.

                                           PARTIES

       2.      The Plaintiff, KENNETH FOLAND (“FOLAND”) is an individual and a resident

of Florida who at all material times resided in Lee County, Florida and was employed by ICON

MANAGEMENT SERVICES, INC. (“ICON” or “Defendant”) at The Colony Golf & County

Club, Inc. in Bonita Springs, Florida.

       3.      Defendant, ICON is a Florida corporation that employed FOLAND in Lee County,

Florida.

       4.      ICON employs in excess of 50 employees and is an employer under the FMLA.


                                                1
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 2 of 7 PageID 2



                                JURISDICTION AND VENUE

        5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

        6.     Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

                                 GENERAL ALLEGATIONS

        7.     FOLAND began his employment with the Defendant in or about October 2016 as

a maintenance engineer.

        8.     FOLAND was employed by the Defendant on a full-time basis and at the time he

requested and took FMLA leave, he was paid $20.00 per hour.

        9.     FOLAND received good performance reviews from the Defendant’s managers.

        10.    FOLAND always performed his assigned duties in a professional manner and was

very well qualified for his position despite his serious health condition, Crohn’s disease, which is

an impairment of the gastro-intestinal system.

        11.    On or about early July, 2019, FOLAND disclosed his serious health condition to

the Defendant and informed the Defendant that his anticipated FMLA leave would begin in July,

2019.

        12.    FOLAND completed all FMLA paperwork and returned the same to the Defendant,

which approved his FMLA leave.

        13.    FOLAND’s FMLA leave lasted 67 working days.




                                                 2
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 3 of 7 PageID 3



       14.     Then unbeknownst to FOLAND, the Defendant permanently replaced him shortly

after he began his FMLA leave, which he discovered when he returned to work from FMLA leave.

       15.     Also unbeknownst to FOLAND was the fact that the rate of pay for his former

position was raised to $28.95 per hour.

       16.     However, the Defendant refused to reinstate FOLAND to his former position (that

now paid $28.95 per hour) and instead assigned FOLAND to a lesser position that earned only

$20.00 per hour.

       17.     The Defendant demoted FOLAND as a result of his request for FMLA leave and

his taking of the same, which stemmed from his serious health condition, and which violated the

Defendant’s own policy.

       18.     The Defendant's tangible, adverse employment actions were causally connected to

FOLAND's need for FMLA leave and request for reinstatement.

       19.     FOLAND has repeatedly demanded reinstatement to his former position but the

Defendant has consistently refused, specifically citing its concerns regarding FOLAND’s health

and his prior leave and the possible need for leave in the future.

       20.     The Defendant intentionally and systematically discriminated against FOLAND by

using his serious health condition, his need for FMLA leave and request for reinstatement as the

substantial or motivating factors in the Defendant’s decision not to reinstate FOLAND to his

former position.

       21.     The Defendant took adverse employment action against FOLAND as a direct result

of his request and need for FMLA leave.

       22.     The Defendant’s refusal to reinstate FOLAND to his prior position violated

FOLAND’s rights under the FMLA.



                                                 3
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 4 of 7 PageID 4



    COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                            INTERFERENCE

        23.      The Plaintiff hereby incorporates by reference Paragraphs 1-22 in this Count by

reference as though fully set forth below.

        24.      FOLAND qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since he himself began suffering from a serious health condition, had worked

for more than 1,250 hours in the previous 12 months, the FMLA defining a serious health condition

as an illness, injury, impairment, or physical or mental condition that involves treatment by a health

care provider.

        25.      FOLAND informed the Defendant of his likely need for leave for his own serious

health condition.

        26.      The Defendant was responsible for designating leave as FMLA-qualifying and for

giving notice of the designation within five business days, absent extenuating circumstances, after

it has enough information to make that determination, such as when it receives medical

certification.

        27.      If the Defendant were to have decided that FOLAND’s absence was not FMLA-

qualifying, it must have notified him of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

        28.      The Defendant has never provided FOLAND with any notice disqualifying his

FMLA leave.

        29.      In fact, the Defendant determined that FOLAND was eligible for leave under the

FMLA and yet refused to allow him to return to his former position, thus taking adverse action

against him because of his request for federally protected medical leave.




                                                  4
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 5 of 7 PageID 5



       30.     FOLAND engaged in activity protected by the FMLA when he requested leave due

to his serious health condition, consistently informing the Defendant of the same.

       31.     The Defendant knew, or should have known, that FOLAND was exercising his

rights under the FMLA and was aware of FOLAND’s need for FMLA-protected absence.

       32.     FOLAND complied with all of the notice and due diligence requirements of the

FMLA.

       33.     The Defendant was obligated, but failed, to allow FOLAND to take FMLA leave

and to return FOLAND, an employee who requested and took FMLA leave, to his former position

when he tried to return to work under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).

       34.     A causal connection exists between FOLAND’s request for FMLA-protected leave

and his termination from employment with the Defendant because the Defendant denied

FOLAND a benefit to which he was entitled under the FMLA.

       35.     As a result of the above-described violations of FMLA, FOLAND has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.




                                                 5
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 6 of 7 PageID 6



   COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                             RETALIATION

       36.     The Plaintiff hereby incorporates by reference Paragraphs 1-22 and 24-35 in this

Count by reference as though fully set forth below.

       37.     FOLAND informed the Defendant of his likely need for leave for his own serious

health condition.

       38.     FOLAND engaged in activity protected by the FMLA when he requested leave due

to his serious health condition, consistently informing the Defendant of the same.

       39.     The Defendant knew, or should have known, that FOLAND was exercising his

rights under the FMLA and was aware of FOLAND’s need for FMLA-protected absence.

       40.     A causal connection exists between FOLAND’s request for FMLA-protected leave

and reinstatement and his termination from employment with the Defendant because FOLAND

engaged in statutorily protected activity under the FMLA.

       41.     The Defendant retaliated by altering the terms and conditions of FOLAND’s

employment by refusing to return him to work, thereby terminating FOLAND’s employment

because he engaged in the statutorily protected activity of requesting and FMLA leave, and

demanding reinstatement. The Defendant refused to return FOLAND to work because FOLAND

requested and took FMLA leave, and demanded reinstatement, and terminated him because he

engaged in this statutorily protected activity.

       42.     The Defendant engaged in willful and intentional retaliation in violation of the

FMLA by refusing to reinstate FOLAND to his former position because he engaged in activity

protected by the FMLA.

       43.     As a result of the above-described violations of FMLA, FOLAND has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

                                                  6
        Case 2:20-cv-00315 Document 1 Filed 04/30/20 Page 7 of 7 PageID 7



compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

                                  DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, KENNETH FOLAND, by and through his undersigned

attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable of

right by a jury in this action.

                                      Respectfully submitted,



Dated: April 30, 2020                 /s/ Benjamin H. Yormak
                                      Benjamin H. Yormak
                                      Florida Bar Number 71272
                                      Trial Counsel for Plaintiff
                                      Yormak Employment & Disability Law
                                      9990 Coconut Road
                                      Bonita Springs, Florida 34135
                                      Telephone: (239) 985-9691
                                      Fax: (239) 288-2534
                                      Email: byormak@yormaklaw.com




                                                 7
